Exhibit 10.19

 

MOCON, INC.

 

DESCRIPTION OF NON-EMPLOYEE DIRECTOR
COMPENSATION ARRANGEMENTS

 

        Retainer and Meeting Fees.    Each of the non-employee directors of
MOCON, Inc. receives an annual retainer fee of $16,000, paid in equal quarterly
installments, without regard to the number of board of directors or committee
meetings held or attended by such director, along with an additional $1,000 for
each board meeting or committee meeting attended in person or via telephone. The
Chairman of the Audit Committee receives an additional annual retainer fee of
$4,000, while each of the Chairmen of the Compensation Committee and Nominating
Committee receive an additional $2,000 each year.

 

        Stock Options.    Non-employee directors are granted options to purchase
shares of MOCON common stock from time to time in the sole discretion of the
board of directors.

 

        Director Retirement Plan.    Pursuant to the MOCON, Inc. Director
Retirement Plan, a non-employee director who has served on the board of
directors of MOCON for at least five years will, upon retirement, receive an
amount equal to the annual retainer fee such director would have been entitled
to receive during the fiscal year in which such director's retirement occurs.
This payment, however, will not be made to a director who, following his or her
retirement, continues to serve as a consultant to MOCON or any of its
subsidiaries. Any amount payable under this retirement plan will be paid as
determined by the MOCON board of directors in its sole discretion following such
director's retirement.

 

        Reimbursement of Expenses.    Non-employee directors are reimbursed for
actual expenses incurred in attending board and committee meetings.

 

--------------------------------------------------------------------------------

